internal_revenue_service number release date index number -------------------------------------- ------------ -------------------- --------------------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number refer reply to cc corp b03 plr-111841-05 date date -------------------------------- ----------- ----------- distribution distribution -------------------------------------------------------- --------------------------------------------------- controlled -------------------------------------------------------- --------------------------------------------------- m ------------------------ --------------------------------------------------- d ----------------------- --------------------------------------------------- s --------------------------------------------------- state x business a -------------------------------------- town b c d e ---------------------- --------------------- ----------- ----- ----- ----- ------------------------------------------------------------------------------------------ ------------------------- we respond to your request dated date for rulings on the federal plr-111841-05 date dear --------------- income_tax consequences of a partially consummated transaction additional information was received in letters dated march may and date the material information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 distributing has c shares of voting common_stock outstanding that are owned by m d shares d e shares and s e shares financial information has been submitted indicating that distributing’s business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years was incorporated on date in order to effectuate the proposed transaction has been proposed and partially consummated controlled a state x corporation and wholly owned subsidiary of distributing distributing is a state x s_corporation engaged directly in business a for what are represented to be valid business purposes the following transaction i ii distributing will transfer all of the assets and liabilities if any of the business a located in town b to controlled in exchange for all of the outstanding shares of common_stock of controlled c shares distributing will distribute all of controlled’s outstanding_stock to d in exchange for all of d’s shares of distributing stock plr-111841-05 iii after the distribution controlled will elect to be an s_corporation pursuant to sec_1362 of the internal_revenue_code for its first taxable_year the taxpayers have made the following representations in connection with the transaction a b c d e f g h no part of the consideration to be distributed by distributing will be received by d as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of the stock of controlled is being carried out for the following corporate business purposes to allow the shareholders of each of distributing and controlled to have control_over their respective entity’s operations and profitability and to eliminate friction among the shareholders with respect to operation and management of the business the distribution of the stock or stock and securities of controlled is motivated in whole or in substantial part by one or more of these corporate business purposes the fair_market_value of the controlled stock to be received by d will be approximately equal to the fair_market_value of the distributing stock surrendered by d in exchange therefor the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing will in each instance equal or exceed the liabilities to be assumed as determined under sec_357 by controlled the liabilities to be assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred plr-111841-05 i j k l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7t that includes the distribution of the controlled stock m distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 effective immediately after the distribution there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and representations made we hold as follows the transfer by distributing of the business a assets located in town b to controlled in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with the transferred business a assets if any followed by the distribution of the stock of controlled as described above will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss upon the transfer of the business a assets to controlled in exchange for controlled stock and the assumption_of_liabilities if any as described above sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the business a assets in exchange for controlled stock as described above sec_1032 controlled’s basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 plr-111841-05 distributing will recognize no gain_or_loss on the distribution of the controlled stock as described above sec_361 d will recognize no gain_or_loss and no amount will be included in her income upon her receipt of the controlled stock in exchange for all of her distributing stock as described above sec_355 the basis of the controlled stock in the hands of d will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 d’s holding_period of the controlled stock received in the distribution will include the holding_period of the distributing stock surrendered in exchange therefor provided such stock is held by d as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations controlled will be subject_to sec_1374 with respect to any asset transferred to controlled from distributing to the same extent distributing was subject_to sec_1374 with respect to such asset for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expires prior to distributing’s transfer of these assets to controlled sec_1374 and ann i r b no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 further no opinion is expressed concerning whether distributing’s s election is valid whether controlled is otherwise eligible to be taxed as an s_corporation and whether controlled’s election to be an s_corporation will be valid under sec_1362 the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of it is important that a copy of this letter be attached to the federal_income_tax pursuant to the power_of_attorney on file in this office a copy of this letter has plr-111841-05 returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated been sent to the taxpayers’ authorized representative cc _____________________ richard e coss senior counsel branch office of associate chief_counsel corporate sincerely
